Citation Nr: 0801498	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-18 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to a compensable rating for residuals of a 
urethral tear.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1966 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  


FINDING OF FACT

Neither urinary leakage, urinary frequency, nor obstructed 
voiding due to the residuals of a urethral tear is show. 


CONCLUSION OF LAW

The criteria for a compensable rating for a urethral tear 
have not been met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §4.115b, Diagnostic Code 7518 (2007).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2003.  The veteran was notified of the evidence 
needed to substantiate the claim, namely, evidence of that 
the service -connected disability was worse.  The veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The veteran was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general provision for the effective date of the 
claim, that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

To the extent that the VCAA notice was defective as to the 
degree of disability assignable, at this stage of the appeal, 
when the veteran already has notice of the rating criteria, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the claim, 
and any deficiency as to the content error of the VCAA 
regarding the degree of disability assignable has not 
prejudiced the veteran's claim.   Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations for the claim for increase.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i). 

As there is no indication of the existence of additional 
evidence to substantiate the claim for increase, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law and Regulations

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, which are based as far as practical on 
average impairment in earning capacity.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155.  



The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007). 

The residuals of a urethral tear are rated noncompensable by 
analogy to an urethral stricture under Diagnostic Code 7518.  
Under Diagnostic Code 7518, an urethral stricture is rated as 
a voiding dysfunction.  

A voiding dysfunction is as either urinary leakage, urinary 
frequency, or obstructed voiding.  

The criteria for a compensable rating, 20 percent, for 
urinary leakage are the wearing of absorbent materials, which 
must be changed less than 2 times per day.  

The criteria for a compensable rating, 10 percent, for 
urinary frequency are daytime voiding with an interval 
between two and three hours, or awakening to void two times 
per night.  

The criteria for a compensable rating, 10 percent, for 
obstructive voiding are marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: Post void 
residuals greater than 150 cc.; uroflowmetry with markedly 
diminished peak flow rate (less than 10 cc/sec); recurrent 
urinary tract infections secondary to obstruction; or 
stricture disease requiring periodic dilatation every 2 to 3 
months.  

Background

The service medical records show that the veteran sustained 
multiple injuries in a vehicular accident in March 1969.  An 
exploratory laparotomy revealed a tear of the urethra, which 
was then surgically repaired.  In April 1969, a retrograde 
urothrogram showed a small stricture urethral stricture.  


On VA examination in August 2005, the veteran complained that 
he did not know when he had to urinate and he could not feel 
when he had a full bladder.  He stated that he became aware 
that he had to urinate when he found himself wet.  He 
complained of nocturnal leakage for which he wore a pad, but 
he did not have to wear a pad during the day because he could 
go to the bathroom frequently.  He indicated that he had not 
been treated for this.  He denied a history of dysuria or 
hematuria.  On physical examination, there was no evidence of 
urinary leakage.    

A cystourethroscopy showed a normal anterior urethra.  There 
was narrowing at the membranous urethra and the scope could 
not be passed beyond the narrowing.  On retroflex, the 
ureteral orifice, the remainder of the bladder, and the 
bladder neck were normal.  After removal of the scope, the 
area of the sphincteric urethra appeared normal.  After the 
bladder had been filled, there was a postvoid uroflow which 
had a normal curve, and a peak flow of 17 cc/s with no 
postvoid residual.  Prior to the uroflow, the veteran 
performed some stress maneuvers and there was no leakage.  
The impressions were a normal cystourethroscopy and a normal 
uroflometry with good emptying of the bladder.  

On an urodynamic study, the veteran stated that he did not 
have a urinary sensation until immediately before an 
incontinent episode.  He stated that throughout the day he 
had some urinary urgency and was sometimes able to hold of 
having to void.  He denied any difficulty when he voided.  He 
denied having a slow urinary stream, gross hematuria, or 
dysuria.  

A urodynamic study showed that with the bladder filled to 153 
milliliters the veteran had a strong urge to void and there 
was no evidence of uninhibited detrusor contractions.  At 310 
milliliters, he had a stronger sensation to void.  
Ultimately, the bladder was filled to a capacity of 676 
milliliters and was quite uncomfortable at that volume and 
had a slight rise of his detrusor pressure but there was no 
evidence of uninhibited contractions.  There was no evidence 
of urinary incontinence.  The maximum flow was 8 milliliters 
per second with an average flow of 5.4 milliliters per second 
and the pressure peak flow was 41.9 cms.  The post void flow 
was 88 milliliters.  It was noted that a true obstruction was 
not shown.  

The impression was a large bladder capacity with normal 
compliance, no urodynamically documented detrusor 
overactivity or stress incontinence, and equivocal urinary 
obstruction with minimal postvoid residual.  

Analysis

Although the veteran states that he has to wear absorbent 
material for urinary leakage because he does not feel the 
urge to void, a cystourethroscopy, a uroflowmetry, and 
urodynamic studies in August 2005 showed that he was able to 
sense a full bladder and the was no evidence of leakage, 
stress incontinence, or markedly diminished peak flow rate 
associated with the residuals of the urethral tear.  

In the absence of evidence of voiding dysfunction as either 
urinary leakage, urinary frequency, or obstructed voiding, 
attributable to the residuals of a urethral tear, the 
criteria for compensable rating have not been met.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

A compensable rating for residuals of a urethral tear is 
denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


